Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office action has been issued in response to amendment filed on 03/15/2022.
Claims 1-20 are pending. Applicants' arguments have been carefully and respectfully considered and found not persuasive. Accordingly, this action has been made FINAL.

Response to Arguments
With respect to Applicant argument stating that the prior arts do teach or suggest a single search generating a single search results video from plurality of listings. Examiner respectfully disagrees. Price in at least (Paragraphs [0007], [0053] and [0085] teaches creating video for asset/service and providing video search result and Pascarella in at least (Fig. 6 and Abstract and paragraphs [0003]-[0005], [0012] and [0016] and [0035], wherein sequence of video assets ( video content for promoting a good or service) are retrieved from database are presented in the composite video (plurality of listing in a single video) and paragraph [0044], wherein entity searches for asset related to product/service and composite video is generated containing the asset.
Given the broadest reasonable interpretation to the claim context, The rejection is maintained. 
Applicant prefers to handle the double patenting rejection at a later time hence the rejection is still in effect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20 of U.S. Patent No 9031927.Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 18 of U.S. Patent No 10791375.Although the claims at issue are not identical, they are not patentably distinct from each other.


Allowable Subject Matter
Claims 4, 6, 12, 14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5, 8-9, 11, 13 and 16-17  are rejected under 35 U.S.C. 103(a) as being unpatentable over Kenneth Kevin (hereinafter Price) US Publication No 20110231260 in view of Pascarella et al (hereinafter Pascarella) US Publication No. 20080036917

As per claim 1, Price teaches:
A method comprising: 
determining a plurality of listings associated with a request; 
(Abstract and paragraphs [0007], [0030], [0049] and [0085]-[0087] and [0089])
directly responsive to determining the plurality of listings in response to the request, generating, using at least one processor the results video comprising a sequence of content from the plurality of listings; 
(Abstract and paragraphs [0007], [0030], [0049] and [0085]-[0087] and [0089])
Price does not explicitly teach Generate a single results video from the plurality of listings, however in analogous art of content searching, Pascarella teaches:
Generate a single results video from the plurality of listings,
(Fig 7A and Abstract and Paragraphs [0003]-[0004] and [0043]-[0045], wherein composite video is the single video and video assets (listings) included in the composite video are result of metadata-based search)
providing a user interface with the results video for presentation on a display device, presentation of the results video comprising playing the sequence of content from the plurality of listings as a single video; 
(Fig 7A and Abstract and Paragraphs [0003]-[0004] and [0043]-[0045])
in response to a select request during presentation of the search results video, causing presentation of a selected listing from the plurality of listings. 
(paragraphs [0023], [002], [0031], [9936], [0040] and [0043], wherein metadata of target video asset within the composite video is selected causing the display of the video asset/segment)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of invention to combine Price and Pascarella by incorporating the teaching of Pascarella into the method of Price. One having ordinary skill in the art would have found it motivated to use the content search mechanism of Pascarella into the system of Price for the purpose of providing product detail information.
As per claim 3, Price and Pascarella teach: 	The method of claim 1, wherein the selected listing is determined from the plurality of listings based on a playing state of the results video at a time of the select request. (Fig. 2 and paragraph [0057])(Price) 
As per claim 5, Price and Pascarella teach: 	The method of claim 1, wherein the select request is associated with a click on a display area displaying the results video, activation of a control button associated with the results video, or a hover action over a display area displaying the results video. 
(paragraphs [0023], [0028], [0031], [0036], [0040] and [0043])( Pascarella)
As per claim 8, Price and Pascarella teach: 	The method of claim 1, wherein the selected listing is provided for presentation as embedded in a webpage that shows other search-related information.
(paragraphs [0023], [0027]-[0028], [0031], [0036], [0040] and [0043]-[0044])( Pascarella)

Claims 9, 11, 13 and 16 are machine-readable non-transitory storage medium claims respectively correspond to method claims 1, 3, 5 and 8 and they are rejected under the same rational as claims 1, 3, 5 and 8.

Claim 17 is a system claim correspond to method claim 1 and it is rejected under the same rational as claim 1.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Price and Pascarella in view of Pugliese et al (hereinafter Pugliese) US Publication No. 20010044751.

As per claim 2, Price and Pascarella do not explicitly teach the mapping between listing and time frame of the video, however in analogous of product searching, Pugliese teaches:
 	generating a mapping between a listing presented in the results video and a time frame in the results video during which the listing is being presented. 
(Paragraphs [0010] and [0016])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of invention to combine Price and Pascarella and Pugliese by incorporating the teaching of Pugliese into the method of Price and Pascarella. One having ordinary skill in the art would have found it motivated to use the content search mechanism of Pugliese into the system of Price and Pascarella for the purpose of augmenting search context.

Claim 10 is a machine-readable non-transitory storage medium claim correspond to method claim 2 and it is rejected under the same rational as claim 2.

Claim 18 is a system claim correspond to method claim 2 and it is rejected under the same rational as claim 2.


Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Price and Pascarella in view of Buron et al (hereinafter Buron) US Patent No. 8458053. 

As per claim 7, Price and Pascarella do not explicitly teach overlay, however in analogous of product searching, Buron teaches: 
selected listing is provided for presentation as an overlay that shows other search-related information.
(Fig. 2 and column 6, lines 6-31 and column 7, lines 52-56)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Price and Pascarella and Buron by incorporating the teaching of Buron into the method of Price and Pascarella. One having ordinary skill in the art would have found it motivated to use the content search mechanism of Buron into the system of Price and Pascarella for the purpose of targeting content purchase.

Claim 15 is a machine-readable non-transitory storage medium claim correspond to method claim 7 and it is rejected under the same rational as claim 7.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/31/2022